DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 8-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 18, 2020.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Although “device” may be considered a nonce term, and the steps the thermostat device is configured to perform may be considered a function, the “thermostat device” first recited in claim 1 is exclusively disclosed to be part of a controller or control unit. Therefore, the configuration of the thermostat device is considered to provide sufficient structure to perform the recited functions, and thus overcomes the invocation of 112(f), and the recited “thermostat device” has not been treated as invoking 112(f).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 6, 7, 16, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Patent Application Publication No. 2006/0186214, previously of record) in view of Lee (US Patent No. 4,055,297, previously of record).
Regarding claim 1, Simon discloses a smart circulator thermostat, comprising:
a thermostat (thermostat 2, see figure 10) housing (not numbered separately, illustrated in figures 5-8) disposed in a first zone (master bedroom, see figure 10) within a room of a structure having a plurality of rooms (rooms include at least bedroom and downstairs; see figure 10), the thermostat housing enclosing:

a first temperature sensor (temperature sensor 22 inside thermostat 2, see paragraph [0030] and figure 10); and
a second temperature sensor (temperature sensor 22 inside thermostat 3, see paragraph [0030] and figure 10) communicatively coupled (via ZigBee link, see figure 10) to the thermostat device and located in a second zone (downstairs zone, see figure 10) within a room of the plurality of rooms, wherein the second zone is affected by heat from a secondary combustion heat source that is independent of the forced-air primary conditioning unit, and includes a second zone air return duct, and wherein the first zone and the second zone are human occupiable zones,
wherein when the thermostat device is in a heating mode, the thermostat device is configured to receive, from the first temperature sensor, a first temperature value representative of an air temperature of the first zone, and to determine if the first temperature value is greater than or equal to a first setpoint (this is part of controlling the temperature of the master bedroom, in which the thermostat device is installed; see, for example, paragraph [0054], which describes modes and how they are activated relative to sensed temperatures, with heating being entered when the temperature falls a certain amount below the lowest of the target heating temperature and the target cooling temperature, and cooling mode entered when the temperature rises a certain amount above the highest of the target heating temperature and the target cooling temperature),
wherein the thermostat device is in heating mode the thermostat device is further configured to receive, from the second temperature sensor, a second temperature value representative of an air 
It is noted that Simon does not disclose the second zone to be affected by heat from a secondary combustion heat source independent of the forced-air primary conditioning unit, and therefore also does not disclose the corresponding control logic.
However, Lee discloses a smart circulator thermostat, which uses both a first temperature sensor (internal sensor of room thermostat TR, see figure 1 and column 4 lines 39-45) and a remote temperature sensor (T1, see figure 1 and column 4 lines 39-45) communicatively coupled to the thermostat device and located in a zone affected by a secondary combustion heat source (fireplace, see column 1 line 3) independent of the forced-air primary conditioning unit in the control of the circulator, which is configured to receive an indication of operation of the secondary combustion heat source (external sensor T1 energizes relay R1 in response to the temperature indicating fireplace activation; see column 4 lines 55-65 of Lee) and generate a circulator operation signal based on a comparison of the received temperature value to a selectable setpoint (see column 5 lines 7-20) and based on the received indication of the operation of the secondary combustion heat source.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the control system of Simon in a building with a secondary combustion heat source independent of the forced air primary conditioning unit, as is disclosed by Lee et al, in order to permit enjoyment of a secondary heat source, such as a fireplace, by the user.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure the thermostat device of Simon to generate a circulator run signal 

Regarding claim 2, the first zone and the second zone of Simon are in different rooms (see figure 10, master bedroom and kitchen/dining room/downstairs are different rooms), and
the thermostat device is further configured to generate the circulator run signal (turn the fan on, see paragraph [0038] for running the fan during a heating or cooling cycle) in response to determining the second temperature value is greater than or equal to the second set point (when in cooling or automatic mode, the cooling cycle is triggered in response to the temperature exceeding the higher of the heating and cooling target temperatures by a fixed amount see paragraph [0054]; because triggering a cooling cycle explicitly includes running the fan, the fan is run in response to the temperature).

Alternately regarding claim 2, the thermostat of Simon alone is not explicitly disclosed to be configured to, while operating in heating mode, generate the circulator run signal in response to determining the second temperature value is greater than or equal to the set point. However, as detailed in the above rejection of claim 1, Lee discloses this feature specifically for the purpose of circulating heat from a secondary combustion heat source in order to reduce or eliminate heat from the conventional heat source (see column 1 lines 50-55 of Lee). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the circulation of 

Regarding claim 6, Simon discloses the control system to further comprise at least one additional temperature sensor (in thermostat 1, see figure 10) communicatively coupled to the thermostat device, and
the plurality of remote temperature sensors is spaced apart from the thermostat device and each other within different zones within different rooms of the plurality of rooms (see figure 10).

Regarding claim 7, it is noted that because Simon alone does not disclose the secondary combustion heat source, Simon also does not disclose that the secondary combustion heat source comprises a plurality of secondary combustion heat sources spaced apart from each other in different rooms of the plurality of rooms.
However, Lee discloses a plurality of combustion heat sources spaced apart from each other in respective zones of a structure (one “or more” fireplaces, see column 3 lines 42-43 of Lee).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use the control system of Simon in a building with multiple secondary combustion heat sources, as is disclosed by Lee, in order to reduce the heating demand from conventional heating elements while the fireplace is in use, as is the explicit purpose of Lee et al.

Regarding claim 16, Simon discloses:
a forced-air primary conditioning unit (HVAC 12, see figure 10) configured to condition air in a plurality of rooms in a structure (rooms include master bedroom, bathroom, kitchen, dining room, see figure 10), wherein the forced-air primary conditioning unit comprises an air return duct, an air supply 
a smart circulator thermostat (thermostat 2) disposed in a first zone within a room of the plurality of rooms (master bedroom), wherein the smart circulator thermostat is communicatively coupled (wirelessly via ZigBee links, see figure 10) to a conditioning unit controller (thermostat 1, see figure 10) that selectively operates the forced air primary conditioning unit (fan or blower of HVAC unit 12), and wherein the smart circulator thermostat includes a first temperature sensor (onboard sensor in thermostat 2) and at least one processor (central processing unit or CPU 16, see figure 1 and paragraph [0030]) communicatively coupled to at least one memory device;
a second temperature sensor (temperature sensor in thermostat 3, see figure 10) communicatively coupled to the at least one processor (via ZigBee links, see figure 10), wherein the second temperature sensor is disposed in a second zone (downstairs zone) within a room of the plurality of rooms,
wherein the at least one memory device includes executable instructions that, when executed by the at least one processor, direct the at least one processor to:
receive, from the first temperature sensor, a first temperature value representative of an air temperature of the first zone (the purpose of the thermostats is to sense temperatures and control the system to moderate the temperatures appropriately),
determine if the first temperature value is greater than or equal to a first setpoint,
receive, from the second temperature sensor, a second temperature value representative of an air temperature of the second zone (again, this is part of how thermostats work and what they are for),
determine if the second temperature value is greater than or equal to a second setpoint, and
generate a circulator run signal to operate the circulator in response to determining that at least one of the first temperature value is greater than or equal to the first setpoint and the second 

It is noted that Simon does not disclose a secondary combustion heat source configured to condition air in a room of the plurality of rooms and operate independently of the forced-air primary conditioning unit, wherein the secondary combustion heat source includes an indicator of operation of the secondary combustion heat source.

However, Lee discloses a secondary combustion heat source (fireplace, see column 1 line 65) in a temperature controlled building, the secondary combustion heat source including an indicator of operation (temperature sensor T1 provides an indicator of operation, see figures 1 and 4 and column 4 lines 41-45 of Lee).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the control system of Simon in a building with a secondary combustion heat source, as is taught by Lee, in order to permit enjoyment of a secondary heat source, such as a fireplace, by the user.
Furthermore, it is noted that because Simon does not disclose the secondary combustion heat source, Simon alone does not disclose that the second zone is affected by heat from the secondary combustion heat source, and does not disclose that the processor is configured to generate the circulator run signal to operate the circulator in response to determining that the secondary combustion heat source is operating and at least one of the first and second temperatures is greater than the respective associated setpoint.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure the thermostat device of Simon to generate a circulator run signal to operate the circulator in response to determining the secondary combustion heat source is operating and at least one of the first temperature value is greater than or equal to the first setpoint and the second temperature value is greater than or equal to the second setpoint, as is also disclosed by Lee et al, in order to reduce the heating demand from conventional heating elements while the fireplace is in use, as is the explicit purpose of Lee et al (see column 1 lines 50-55).

Regarding claim 17, the first zone and the second zone of Simon are in different rooms of the plurality of rooms (see figure 10), and 
the executable instructions further direct the at least one processor to generate a circulator run signal in response to determining that the second temperature value is greater than or equal to the second setpoint (for example, when the second zone is too warm and operating in cooling more; alternately, using the logic of Lee which is for the purpose of reducing heating load when a secondary heat source is operating, when the second zone is too warm and operating in heating mode, circulating heat from the second zone to the first zone).

Regarding claim 20, Simon discloses a user interface (14, see figure 1 and paragraph [0030]) connected to the at least one processor and configured to receive, from a user, a selection (target temperature) that defines the first setpoint.

.

Claim 3, 4, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Patent Application Publication No. 2006/0186214, previously of record) in view of Lee (US Patent No. 4,055,297, previously of record) as applied to claims 1 and 16 above, and further in view of Klysen (US Patent Application Publication No. 2008/0178616, previously of record).
Regarding claims 3 and 19, most elements are disclosed by Simon in view of Lee, as detailed in the above rejection of claim 1.
It is noted that Simon in view of Lee does not explicitly disclose multiple temperature controlled zones within the same room.
However, Klysen explicitly discloses multiple temperature controlled zones within a single room (see abstract and claim 13 of Klysen).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the first and second zones of Simon in view of Lee within the same room, as disclosed by Klysen, in order to control the temperature of a large room, such as a ballroom or a meeting room which can be subdivided, with accuracy and without wasting energy by controlling the entire room when only a portion is required.

Regarding claim 4, Simon discloses that the thermostat device is further configured to generate the circulator run signal in response to determining that the first temperature value is greater than a 
It is noted that Simon in view of Lee does not explicitly disclose multiple temperature controlled zones within the same room.
However, Klysen explicitly discloses multiple temperature controlled zones within a single room (see abstract and claim 13 of Klysen).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the first and second zones of Simon in view of Lee within the same room, as is disclosed by Klysen, in order to control the temperature of a large room, such as a ballroom or meeting room which can be subdivided, with accuracy and without wasting energy by controlling the entire room when only a portion is required.

Claim 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Patent Application Publication No. 2006/0186214, previously of record) in view of Lee (US Patent No. 4,055,297, previously of record) as applied to claim 1 above, and further in view of Macintyre (US Patent Application Publication No. 2001/0048032, previously of record).
Regarding claims 5, 18, and 22, it is noted that Simon in view of Lee does not explicitly disclose a flue temperature sensor.
However, Macintyre explicitly discloses the use of a glue gas temperature sensor (thermocouple 16, see paragraph [0029]) as a safety measure for an indoor combustion appliance (see paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a flue gas temperature sensor in the system of Simon in view of .

Response to Arguments

Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 10 that Simon alone is not configured to generate a circulator run signal to circulate air from the second zone return duct without a call for heat.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The purpose of the thermostat of Lee is to take advantage of a secondary combustion heat source and not run the heat as much, while still keeping the conditioned space adequately warm, by circulating air from the combustion heat source. Simon alone is not relied upon for this feature. Therefore, the argument is unpersuasive.
It is argued on page 11 that Lee alone does not disclose the recited features, because the second temperature sensor of Lee is in a duct, not in a human-occupiable zone. Again, this constitutes piecemeal analysis of references, because the second temperature sensor of Simon is in another human occupiable zone.

It is argued on page 11 that claim 16 is patentable for similar reasons to claim 1. As claim 1 is not patentable, the argument is not persuasive.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763